            Case 1:19-cv-01262-LGS Document 104 Filed 08/03/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                         :
SOLID 21, INC.,
                                                                         :   Civil Action No. 1:19-cv-01262-LGS
                                         Plaintiff,                      :                 DE
          v.                                                             :     CIVIL CASE MANAGEMENT
                                                                         :        PLAN AND SCHEDULING
RICHEMONT NORTH AMERICA, INC.;                                           :                  ORDER
RICHEMONT INTERNATIONAL S.A.;                                            :
MONTBLANC-SIMPLO GMBH; and OFFICINE :
PANERAI A.G.,                                                            :
                                                                         :
                                         Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 LORNA G. SCHOFIELD, United States District Judge:

        This Civil Case Management Plan is submitted by the parties in accordance
 with Fed. R. Civ. P. 26(f)(3).

 1.        All parties [consent         / do not consent    X ] to conducting all further
           proceedings before a United States Magistrate Judge, including motions and trial. See
           28 U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
           consequences. [If all parties consent, the remaining paragraphs need not be completed.]

 2.        The parties [have X               / have not ] conferred pursuant to Fed. R. Civ. P. 26(f).

 3.        This case is governed by one of the following sets of rules, and the parties’ proposed
           dates in this order have been adjusted accordingly.

           a.        An employment case governed by the Initial Discovery Protocols for
                     Employment cases? https://nysd.uscourts.gov/hon-lorna-g-schofield.
                     [Yes      / No    X ]

           b.        A case governed by Local Civil Rule 83.10, Plan for Certain § 1983 Cases
                     Against the City of New York? https://nysd.uscourts.gov/rules.
                     [Yes        / No X       ]

           c.        A patent case subject to the Local Patent Rules and the Court’s Individual
                     Rules? https://nysd.uscourts.gov/rules and https://nysd.uscourts.gov/hon-lorna-
                     g- schofield
                     [Yes         / No X        ]




                                                                1
     Case 1:19-cv-01262-LGS Document 104 Filed 08/03/20 Page 2 of 5




     d.     A wage and hour case governed by Initial Discovery Protocols for Fair Labor
            Standards Act? https://nysd.uscourts.gov/hon-lorna-g-schofield.
            [Yes        / No X        ]

4.   Alternative Dispute Resolution/Settlement

     a.     Settlement discussions [have     X    / have not          ] taken place.

     b.     Counsel for the parties have discussed an informal exchange of information in
            aid of early settlement and have agreed to exchange the following:

            N/A

     c.     Counsel for the parties have discussed the use of the following alternate dispute
            resolution mechanisms for use in this case: (i) a settlement conference before a
            Magistrate Judge; (ii) participation in the District’s Mediation Program; and
            (iii) retention of a private mediator. Counsel for the parties propose the
            following alternate dispute resolution mechanism for this case:


            The parties are in active settlement negotiation discussions and will continue
            these efforts throughout the course of this litigation. Plaintiff is amenable to any
            avenue of mediation, and Defendants prefer a settlement conference before a
            Magistrate Judge.

            Counsel for the parties recommend that the alternate dispute resolution
            mechanism designated in paragraph 4(c) be employed at the following point in
            the case (e.g., within the next 60 days; after the deposition of plaintiff is
            completed (specify date); after the close of fact discovery):


            Plaintiff believes mediation would be appropriate at the close of fact discovery.
            Defendants are open to an earlier mediation given the parties’ historical
            familiarity.

     d.     The use of any alternative dispute resolution mechanism does not stay or
            modify any date in this Order.

5.   No additional parties may be joined after 30 days without leave of Court.


6.   Amended pleadings may be filed without leave of Court until 30 days from
     the date of this order.




                                             2
     Case 1:19-cv-01262-LGS Document 104 Filed 08/03/20 Page 3 of 5




7.   Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later than
     14 days from the date of this Order. [Within 14 days of the parties’ Rule 26(f)
     conference, absent exceptional circumstances.]
8.   Fact Discovery
                                                                 January 18, 2021
     a.     All fact discovery shall be completed no later than XXXXXXXXXXXXXX
                                                                February 5, 202 [A period
            not to exceed 120 days, unless the Court finds that the case presents unique
            complexities or other exceptional circumstances.]
     b.     Initial requests for production of documents pursuant to Fed. R. Civ. P. 34 shall
            be served by August 28, 2020             .
     c.     Responsive documents shall be produced by October 28, 2020.
            Do the parties anticipate e-discovery? [Yes       X / No          ]

     d.     Interrogatories pursuant to Fed. R. Civ. P. 33 shall be served by
              September 30, 2020        .

     e.     Depositions pursuant to Fed. R. Civ. P. 30, 31 shall be completed by
              April 6, 2021            .

     f.     Requests to admit pursuant to Fed. R. Civ. P. 36 shall be served by
             XXXXXXXXXXXXXX
             January 15, 2021          .

     g.     Any of the deadlines in paragraphs 8(b) through 8(f) may be extended by the
            written consent of all parties without application to the Court, provided that all
            fact discovery is completed by the date set forth in paragraph 8(a).

9.   Expert Discovery [if applicable]

     a.     Anticipated types of experts if any:

            (1) Trademark and Lanham Act expert; (2) damages expert; (3) linguistic
                experts; (4) experts regarding the historical and current genericness of RED
                GOLD; and (5) survey experts regarding genericness of RED GOLD and/or
                lack of confusion.

     b.     If you have identified types of experts in question 9(a), all expert discovery
                                             XXXXXXXXXX
            shall be completed no later than May  6, 2021. March 4, 2021
            [Within 45 days from the date in paragraph 8(a), i.e., the completion of all fact
            discovery, absent exceptional circumstances.] Omit if you have not identified
            types of experts.

     c.     If you have identified types of experts in question 9(a), by January 6, 2021 [no
            later than one month before the date in paragraph 8(a), i.e., the completion of all
            fact discovery] the parties shall meet and confer on a schedule for expert
            disclosures, including reports, production of underlying documents and
            depositions, provided that (i) expert report(s) of the party with the burden of proof

                                             3
       Case 1:19-cv-01262-LGS Document 104 Filed 08/03/20 Page 4 of 5




              shall be due before those of the opposing party’s expert(s); and (ii) all expert
              discovery shall be completed by the date set forth in paragraph 9(b).

10.    This case [is   X    / is not        ] to be tried to a jury.
11.    Counsel for the parties have conferred and their present best estimate of the length of
       trial is 5-7 days.
12.    Other issues to be addressed at the Initial Pretrial Conference, including those set forth
       in Fed. R. Civ. P. 26(f)(3), are set forth below:

      The parties are aware that they have diverged from the Court’s preferred timeline for
      discovery and requested additional time for fact and expert discovery. Defendants in this
      matter are largely located in Europe, and under ordinary circumstances depositions and
      travel would, we believe, justify an extended schedule. With COVID-19 making travel
      extraordinarily difficult, we believe that additional time is necessary. In addition,
      Defendants are familiar with the fact that Plaintiff relies on many witnesses located
      throughout the country to try to prove secondary meaning/non-genericness of “red
      gold,” and the travel and time required to take upwards of ten depositions requires
      additional time in our view.

      With regard to expert discovery, parties are requesting an additional 45 days as we
      anticipate several experts, including damages, linguistics, jewelry industry experts, and
      one or more survey experts.

13.    Status Letters and Conferences
                   October 5, 2020 and December 4, 2020,
       a.          XXXXXXXXXXXXXX
               By November     1, 2020[60 days after the commencement of fact discovery], the
               parties shall submit a joint status letter, as outlined in Individual Rule IV.A.2.
                   February 1, 2021
       b.      By XXXXXXXXXXXXXX
                   February 19, 2021 [14 days after the close of fact discovery], the parties
               shall submit a joint status letter, as outlined in Individual Rule IV.A.2 and, in
               the event that they have not already been referred for settlement discussions,
               shall also advise the Court whether or not they request a referral for settlement
               discussions as provided in Paragraph 4(c) above.
                   March 18, 2021 ϭϬ͗ϱϬ
       c.          XXXXXXXXXXX
               On May                yyyy A.M. [usually 14 days after the close of all
                        20, 2021 at 10:30
               discovery], a pre-motion conference will be held for any anticipated dispositive
               motions, provided:

                   i. A party wishing to file a summary judgment or other dispositive motion
                      shall file a pre-motion letter at least two weeks before the conference and
                      in the form provided in the Court’s Individual Rule III.A.1. Any party
                      wishing to oppose shall file a responsive letter as provided in the same
                      Individual Rule. The motion will be discussed at the conference.



                                               4
         Case 1:19-cv-01262-LGS Document 104 Filed 08/03/20 Page 5 of 5




                    ii. If no pre-motion letter is timely filed, this conference will be canceled
                        and the matter placed on the Court’s trial-ready calendar. The parties will
                        be notified of the assigned trial-ready date and the filing deadlines for
                        pretrial submissions. The parties are warned that any settlement
                        discussions will not stay pretrial deadlines or the trial date.
        This Order may not be modified or the dates herein extended, except as provided in
 paragraph 8(f)) or by further Order of this Court for good cause shown. Any application to modify
 or extend the dates herein, except as provided in paragraph 8(f), shall be made in a written
 application in accordance with the Court’s Individual Rules and shall be made no less than 2
 business days prior to the expiration of the date sought to be extended.


         The Clerk of Court is directed to enter the dates under paragraphs 5, 6, 8(a), 9(b)-(c) and
 13(a)-(c) into the Court’s calendar.



        SO ORDERED.




Dated: ƵŐƵƐƚϯ͕ϮϬϮϬ

 New York, New York
                                                              LORNA G. SCHOFIELD
                                                              United States District Judge

 Counsel for the Parties:

John M. Pierce                                       John P. Margiotta
Pierce Bainbridge P.C.                               David A. Donahue
355 S. Grand Avenue, 44th Floor                      Sydney Kipen
Los Angeles, CA 90071                                Daniel Nuzzaci
(213) 262-9333                                       Fross Zelnick Lehrman & Zissu, P.C.
jpierce@piercebainbridge.com                         151 West 42nd Street, 17th Floor
                                                     New York, NY 10036
Counsel for Plaintiff                                (212) 813-5900
                                                     jmargiotta@fzlz.com
                                                     ddonahue@fzlz.com
                                                     skipen@fzlz.com
                                                     dnuzzaci@fzlz.com

                                                     Counsel for Defendants



                                                 5
